EXHIBIT 99.1 News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: January 27, 2009 Ashland Inc. reports fiscal first-quarter preliminary results COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced preliminary1 results for the quarter ended Dec. 31, 2008, the first quarter of Ashlands 2009 fiscal year. On Nov. 13, 2008, Ashland completed the acquisition of Hercules Incorporated, which significantly impacted Ashlands reported results. In addition to including only a partial quarter of Hercules financial results, Ashlands results for the December 2008 quarter included a number of key items. (See footnote 2 in this release concerning Regulation G for details of the impact of each of these key items on Ashland and its operating segments.) In accordance with generally accepted accounting principles (GAAP), Ashlands reported results for the December 2008 quarter were as follows: sales and operating revenue of $1,966 million, $238 million of which related to the acquired Hercules businesses; an operating loss of $7 million; and a net loss of $119 million, or $1.73 per share. In addition, earnings before interest, taxes, depreciation and amortization (EBITDA)2 were $65 million. A number of key items affected the quarter, including a $54 million loss [51 cents earnings per share (EPS) impact] related to cross-currency swaps; a $32 million write-down (45 cents EPS impact) of auction rate securities; a $26 million severance charge (29 cents EPS impact); and $31 million of nonrecurring purchase accounting adjustments (37 cents EPS impact). In addition to the above, the negative effect of certain other tax items increased Ashlands net loss by $25 million (36 cents EPS impact). Ashland incurred net interest and other financing expense of $28 million in the December 2008 quarter, primarily as a result of the issuance of debt to fund the Hercules acquisition. Adjusted
